MEMORANDUM **
Robert Grey appeals from the 57-month sentence imposed following his guilty-plea conviction for conspiracy to import MDMA, in violation of 21 U.S.C. §§ 952, 960(a), (b)(1)(G), and 963. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Grey’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Grey *638has filed a pro se supplemental brief. The government has filed a motion to dismiss this appeal for lack of jurisdiction.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable issues on direct appeal.
The government’s motion to dismiss for lack of jurisdiction is DENIED. See United States v. Jacobo Castillo, 496 F.3d 947, 954 (9th Cir.2007) (en banc).
Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.